Title: To Benjamin Franklin from William Strahan, [21–]22 November 1769
From: Strahan, William
To: Franklin, Benjamin


Although early in 1769 Parliament had favored strong measures against the colonies, by the time the session ended in May Lord Hillsborough made a guarded promise that some of the Townshend duties would be repealed when the new session opened the following January. William Strahan, Franklin’s old friend, took much credit for the American Secretary’s change of position; but it was actually forced upon Hillsborough by his colleagues in the Cabinet, and it fell far short of the total repeal for which Franklin and other friends of America were working. The Duke of Grafton, for once, was more in agreement with the latter than with the other ministers, who voted down his proposal to repeal the Townshend duty on tea. As the year wore on, Grafton became more and more isolated in his own ministry, alienated from the King and from Chatham, and subject to assaults in the press; he had decided in May to resign as soon as opportunity offered, and the only question was when. The prospect of a new and unknown administration stimulated Franklin and Strahan to mobilize such support for repeal as they could before the old ministry broke up. Strahan accordingly composed these queries in order to elicit Franklin’s reply, which appears below under November 29. The two documents were originally intended for the eyes of Grafton and other members of the Cabinet, but copies were sent to America for private circulation.
 
Dear Sir
Newstreet Nov. [21–]22. 1769
In the many Conversations we have had together about our present Disputes with North America, we perfectly agree in wishing they may be brought to a speedy and happy Conclusion. How this is to be done is not so easily ascertained.

Two Objects, I humbly apprehend, his Majestys Servants have now in Contemplation. 1st. To relieve the Colonies from the Taxes complained of, which they certainly had no hand in imposing. 2dly. To preserve the Honour, the Dignity, and Supremacy of the British Legislature over all his Majestys Dominions.
As I know your Singular Knowledge of the Subject in Question, and am as fully convinced of your Attachment to his Majesty, and your sincere Desire to promote the Happiness, equally of all his Subjects, I beg you would in your own clear, brief and explicite Manner, send me an answer to the following Questions. I make this request now, because this matter is of the utmost Importance, and must very quickly be agitated. And I do it with the more freedom, as you know me and my motives to well to entertain the most remote Suspicion, that I will make an improper Use of any Information you shall thereby convey to me.
1. Will not a Repeal of all the Duties (that on Tea excepted which was before paid here on exportation, of course no new Imposition) fully satisfy the Colonists? If you answer in the Negative
2. Your Reasons for that Opinion?
3. Do you think the only efectual Way of composing present Differences, is to put the Americans precisely in the Situation they were in before the passing of the Late Stamp Act? [In Franklin’s hand: If that is your Opinion,]
4 Your Reasons for that Opinion?
5 If this last Method is deemed by the Legislature and Majisty’s Ministers, to be repugnant to their Duty as Guardians of the Just Rights of the Crown, and of their fellow Subjects, can you suggest any other Way of terminating these Disputes, consistent with the Ideas of Justice and Propriety conceived by the Kings Subjects on both Sides of the Atlantick?
6 And if this Method was actually followed, do you think it would encourage the Violent and Factious part of the Colonists to aim at Still farther Concessions from the Mother Country.
7 If they are relieved in part only, what do you, as a reasonable and dispassionate Man, and an equal Friend to both Sides imagine will be the probable Consequences?
The Answers to these Questions, I humbly concieve, will include all the information I want; and I beg you will favour me with them as soon as may be. Every Well wisher to the peace and Prosperity of the British Empire, and every Friend to our truly happy Constitution, must be desirous of seeing even the most trival Causes of Dissention amongst our Fellow-Subjects removed. Our Domestic Squabbles, in my Mind, are nothing to what I am speaking of. This you know much better than I do, and therefore I need add nothing farther to recommend this Subject to your serious Consideration. I am, with the most cordial Esteem and Attachment, Dear Sir, Your faithful and affectionate humble Servant
William Strahan.
Dr FranklinCopy
